Jenkins, P. J.
In the instant suit for malicious abuse of legal process in the bringing of an action in bail-trover by the defendant to recover an automobile which had been conveyed under a conditional-sale agreement, although it be conceded that the defendant vendor, by consenting to the resale of the car by the plaintiff, defeated all right to maintain successfully the trover action, the effort of the defendant to employ the bail-trover process could only have amounted to a malicious use of legal process, since it was not employed for any purpose other than such as the law intends such a process to subserve. Not only does the plaintiff concede that the instant action is intended as an action for the malicious abuse of legal process, but it could not be construed otherwise than as being for the malicious abuse of legal process, since it is not alleged that the previous trover suit had been terminated in her favor. Accordingly, the court did not err in dismissing the petition on demurrer. Robinson v. Commercial Credit Co., 37 Ga. App. 291 (139 S. E. 915).

Judgment affirmed.


Stephens and Bell, JJ., concur.